Supreme Court of Florida
                                  ____________

                                  No. SC11-1356
                                  ____________

                              THE FLORIDA BAR,
                                 Complainant,

                                         vs.

                          JEFFREY ALAN NORKIN,
                                Respondent.

                                  ____________

                                  No. SC13-2480
                                  ____________

                              THE FLORIDA BAR,
                                   Petitioner,

                                         vs.

                          JEFFREY ALAN NORKIN,
                                Respondent.

                                 [October 8, 2015]

PER CURIAM.

      We have for review a referee’s report recommending that Respondent

Jeffrey Alan Norkin be found guilty of professional misconduct and disbarred from

the practice of law. We have jurisdiction. See art. V, § 15, Fla. Const.
                                       FACTS

      Previously, in case number SC11-1356, Respondent Jeffrey Alan Norkin

was suspended from the practice of law for two years and was ordered to appear

before the Court for a public reprimand. Fla. Bar v. Norkin, 132 So. 3d 77, 93

(Fla. 2013).1 As is standard, the Court’s opinion required Norkin to fully comply

with Rule Regulating the Florida Bar 3-5.1(h), which requires a suspended attorney

to give notice of the suspension to all clients, opposing counsel or co-counsel, and

all courts, tribunals, or adjudicative agencies before which the attorney is counsel




       1. In that case, Respondent made threatening and disparaging statements to a
senior judge, who had been appointed to serve as a provisional director by civil trial
Judge Dresnick. This misconduct violated Rules Regulating the Florida Bar 4-8.2(a)
(a lawyer shall not make a statement that the lawyer knows to be false or with
reckless disregard as to its truth or falsity concerning the qualifications or integrity of
a judge, mediator, arbitrator, adjudicatory officer, or public legal officer) and 4-8.4(a)
(a lawyer shall not violate or attempt to violate the Rules of Professional Conduct).
       Respondent also demonstrated unprofessional and antagonistic behavior during
numerous hearings in the civil case. Respondent’s behavior was offensive to both
Judge Dresnick and successor Judge Valerie Manno Schurr. His conduct also
disrupted the proceedings, in violation of rule 4-3.5(c) (a lawyer shall not engage in
conduct intended to disrupt a tribunal).
       Finally, Respondent made approximately ten disparaging or humiliating
statements to opposing counsel. Respondent yelled insults at opposing counsel in the
hallway of a courthouse in front of other attorneys. Respondent shouted in front of a
judicial assistant and other attorneys that opposing counsel was a liar. Such
misconduct was in violation of rule 4-8.4(d) (prohibiting an attorney from engaging
in conduct in connection with the practice of law that is prejudicial to the
administration of justice, including to knowingly, or through callous indifference,
disparage, humiliate, or discriminate against other lawyers on any basis).



                                          -2-
of record by furnishing them with a copy of the suspension order. The rule also

requires the suspended attorney, within thirty days of service of the order, to

furnish bar counsel with a sworn affidavit listing the names and addresses of all

persons and entities to which notice was given.

      On December 31, 2013, the Bar filed a petition for contempt and order to

show cause against Norkin in case number SC13-2480 alleging that despite several

notifications of his noncompliance, he had failed to submit the required affidavit to

bar counsel. Then, on January 13, 2014, the Bar filed an amended petition also

alleging that Norkin had engaged in the practice of law after the effective date of

the suspension by sending an e-mail to opposing counsel in a case pending in the

circuit court questioning a hearing date and discussing the results of the hearing

and the legal sufficiency of the motion addressed, and by preparing a pleading for

his former client, which the client filed in the circuit court case.

      On January 14, 2014, the Court issued an order directing Norkin to show

cause why he should not be held in contempt or other discipline imposed for the

reasons set forth in the Bar’s petition. Norkin filed a response to the petition on

January 29, 2014. The petition for contempt was then referred to a referee for a

hearing and recommendation.

      In the meantime, the Bar filed, in case number SC11-1356, a motion for

sanctions against Norkin. The motion alleged that after having been suspended


                                          -3-
and publicly reprimanded by the Court, Norkin sent bar counsel three offensive

and threatening e-mails evidencing “complete disregard for the contents of the

Court’s opinion, as well as the reprimand administered by Justice Polston.” The

motion also pointed out that Norkin, through his countenance and physical conduct

while the public reprimand was being administered in case number SC11-1356,

showed his contempt for the Court. The motion urged the Court to disbar Norkin.

This motion was referred to the referee in case number SC13-2480 for a hearing

and recommendation.

      On September 3, 2014, the referee filed his report and recommendation on

the Bar’s petition for contempt and the motion for sanctions. The report states that,

as to the petition for contempt, the Bar filed a motion for summary judgment

before the referee and that the referee granted that motion. The referee found that

based upon Norkin’s own response to the motion for summary judgment and

testimony at the hearing, there were no genuine issues of material fact with respect

to the allegations concerning Norkin’s failure to comply with Rule Regulating the

Florida Bar 3-5.1(h). Similarly, based on Norkin’s response and his own testimony

at the hearing, the referee found that there was no genuine issue of fact concerning

whether Norkin engaged in the practice of law after the effective date of his

suspension. The referee also found that with regard to the Bar’s motion for

sanctions, Norkin had knowingly or through callous indifference disparaged,


                                        -4-
threatened, and humiliated bar counsel, in violation of Rule Regulating the Florida

Bar 4-8.4(d). Based on these findings, the referee recommends that Norkin be

found in contempt of the Court’s suspension order in SC11-1356, and that he be

disbarred.

      Before this Court, Norkin seeks review of the referee’s report and

recommendation. He challenges the referee’s order granting summary judgment in

favor of the Bar and finding him in contempt and argues that if any additional

discipline is warranted, it is a public reprimand. The Bar has filed a cross-petition

for review, arguing that Norkin should be permanently disbarred.

                                    ANALYSIS

       We first address Norkin’s challenges to the referee’s order granting

summary judgment in favor of the Bar on the petition for contempt. A referee in a

Bar discipline proceeding has the authority to enter a summary judgment order.

Fla. Bar v. Cosnow, 797 So. 2d 1255, 1258 (Fla. 2001); Fla. Bar v. Daniel, 626 So.
2d 178, 182 (Fla. 1993). Pursuant to Rule Regulating the Florida Bar 3-7.6(f)(1),

the Florida Rules of Civil Procedure govern proceedings before a referee unless

otherwise provided. Florida Rule of Civil Procedure 1.510(c) provides for

summary judgment in cases where it is shown that there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law. The

Court reviews summary judgment orders de novo with all facts and inferences


                                         -5-
resolved in favor of the party opposing summary judgment. Cosnow, 797 So. 2d at

1258.

        Here, the referee concluded that there was no genuine issue of material fact

with regard to whether Norkin failed to comply with the requirements of rule 3-

5.1(h). Rule 3-5.1(h) states:

               (h) Notice to Clients. Upon service on the respondent of an
        order of disbarment, disbarment on consent, disciplinary revocation,
        suspension, emergency suspension, emergency probation, or
        placement on the inactive list for incapacity not related to misconduct,
        the respondent shall, unless this requirement is waived or modified in
        the court’s order, forthwith furnish a copy of the order to:
               (1) all of the respondent’s clients with matters pending in the
        respondent’s practice;
               (2) all opposing counsel or co-counsel in the matters listed in
        (1) above; and
               (3) all courts, tribunals, or adjudicative agencies before which
        the respondent is counsel of record.
               Within 30 days after service of the order the respondent shall
        furnish bar counsel with a sworn affidavit listing the names and
        addresses of all persons and entities that have been furnished copies of
        the order.

R. Regulating Fla. Bar 3-5.1(h). The Court’s opinion suspending Norkin was

issued on October 31, 2013. The opinion clearly required him to comply with this

rule, and clearly stated that the filing of a motion for rehearing did not alter the

effective date of the suspension. Norkin, 132 So. 3d at 93. Thus, Norkin was

required to comply with the notification requirement and submit to bar counsel the

required affidavit by December 2, 2013.




                                          -6-
      Norkin’s argument that his motion for rehearing tolled the time for him to

submit the required affidavit is disingenuous and we reject it. As noted, the

Court’s opinion clearly required Norkin to comply with rule 3-5.1(h). The rule

clearly states that notice requirements are triggered “[u]pon service,” of the

disciplinary order, and the required affidavit must be furnished to bar counsel

“[w]ithin thirty days after service of the order.” R. Regulating Fla. Bar 3-5.1(h).

The Court’s opinion also clearly stated that the suspension would be effective

thirty days from the date of the opinion, and that the filing of a motion for

rehearing did not alter the effective date of the suspension. The purpose of the rule

is to provide those who will be affected by the attorney’s suspension with notice

and an opportunity to take action to protect their interests. The rule and the

effective date of the suspension go hand in hand, and the notice requirements must

precede the effective date of the suspension. Otherwise, the purpose of the rule

would be entirely thwarted.

      The referee’s conclusion that there was no genuine issue of material fact

regarding whether Norkin timely complied with rule 3-5.1(h) was based on the

evidence presented at the summary judgment hearing, including Norkin’s own

sworn response to the motion and his testimony at the hearing. In the report, the

referee noted that in his sworn response, Norkin admitted that he did not furnish

the suspension order to “some of [his] opposing counsel” and “some of the judges”


                                         -7-
until after the Court denied his motion for rehearing, and that “[b]ecause the

suspension was not tolled, all of these parties needed to be told I was suspended.”

He further noted that Respondent admitted that he “put off doing the ministerial

task of the affidavit until the 11th hour” and that he “failed to include the addresses

on the affidavit” that he eventually submitted with his response to the order to

show cause in case number SC13-2480 “because he overlooked the requirements.”

Additionally, in his filings in this Court, Norkin does not dispute that he failed to

submit the required affidavit until he filed his response to the Court’s order to

show cause, on January 29, 2014, and even then, he admits that the affidavit was

incomplete because it lacked the addresses of the persons notified. Accordingly, it

is clear that there was no genuine issue of material fact, and the referee properly

granted summary judgment in the Bar’s favor.

      Similarly, the referee’s conclusion that there was no genuine issue of

material fact that Norkin continued to practice law after the effective date of his

suspension was based in large part on Norkin’s own response to the motion for

summary judgment and his testimony at the hearing. The referee noted that in his

sworn response, Norkin acknowledged that his suspension became effective on

December 2, 2013, and that on January 6, 2014, he received a copy of a judgment

and then sent an e-mail to opposing counsel in the case; and subsequently, he

drafted for his client a motion for rehearing and a motion for sanctions. Further as


                                         -8-
noted by the Bar, in his testimony at the summary judgment hearing, Norkin

admitted that he drafted documents and had multiple contacts with his client while

suspended. The client also testified that he had multiple telephone contacts with

Norkin, with most of the conversations pertaining to his case. Accordingly, the

referee was correct in concluding that there was no genuine issue of material fact

and properly granted summary judgment in favor of the Bar with regard to the

issues raised in the petition for contempt.

      We also approve the referee’s recommendation with regard to the Bar’s

motion for sanctions. As found by the referee in his report, Norkin’s e-mails to bar

counsel referred to bar counsel as “evil” and “despicable”; called the proceedings

against him “the most unjust act in judicial history”; stated that bar counsel had no

conscience; and stated, “I’m preparing the lawsuit against you. Keep an eye out.”

At the hearing on the motion for sanctions, the referee questioned Norkin about the

e-mails and his behavior during the public reprimand administered by this Court.

In response, Norkin asserted his “right to speak freely and to express his beliefs in

the manner of his choosing,” and freely admitted that during the public reprimand,

he intentionally smirked and stared down each Justice one by one. We have

disciplined attorneys for similar conduct as a violation of rule 4-8.4(d), including

Norkin himself. See Norkin, 132 So. 3d at 86; Fla. Bar v. Martocci, 791 So. 2d
1074, 1075, 1078 (Fla. 2001) (finding that making insulting facial gestures at


                                         -9-
opposing counsel, making sexist comments, and disparaging opposing counsel

violated rule 4-8.4(d)); Fla. Bar v. Buckle, 771 So. 2d 1131, 1132 (Fla. 2000)

(finding that humiliating and intimidating letter, sent by attorney to alleged victim

of his client, violated rule 4-8.4(d)). Accordingly, we approve the referee’s

recommendation.

      Norkin also challenges the referee’s recommendation that he be disbarred.

In reviewing a referee’s recommended discipline, this Court’s scope of review is

broader than that afforded to the referee’s findings of fact because, ultimately, it is

the Court’s responsibility to order the appropriate sanction. See Fla. Bar v.

Anderson, 538 So. 2d 852, 854 (Fla. 1989); see also Art. V, § 15, Fla. Const.

However, generally speaking, this Court will not second-guess the referee’s

recommended discipline as long as it has a reasonable basis in existing case law

and the Florida Standards for Imposing Lawyer Sanctions. See Fla. Bar v.

Temmer, 753 So. 2d 555, 558 (Fla. 1999).

      Here, disbarment is amply supported. As noted by the Bar, the Court has not

hesitated to disbar attorneys who continue to practice law after being suspended.

See Fla. Bar v. Lobasz, 64 So. 3d 1167, 1173 (Fla. 2011) (disbarring attorney for

practicing law while suspended, even where attorney suffered from posttraumatic

stress disorder, anxiety, and depression); Fla. Bar v. D’Ambrosio, 25 So. 3d 1209,

1220 (Fla. 2009) (disbarring suspended attorney who held himself out as eligible to


                                         - 10 -
practice law by sending letters on firm letterhead subsequent to suspension); Fla.

Bar v. Forrester, 916 So. 2d 647, 654-55 (Fla. 2005) (disbarring attorney for

practicing law while suspended); Fla. Bar v. Heptner, 887 So. 2d 1036, 1045 (Fla.

2004) (disbarring attorney for multitude of violations, but noting that disbarment

would be appropriate solely on basis of continuing to practice law after being

suspended); Fla. Bar v. Rood, 678 So. 2d 1277, 1278 (Fla. 1996) (disbarring

attorney for practicing while suspended); Fla. Bar v. Greene, 589 So. 2d 281 (Fla.

1991). Moreover, given Norkin’s continuation of his egregious behavior following

his suspension and during the administration of the public reprimand, we conclude

that he will not change his pattern of misconduct. Indeed, his filings in the instant

case continue to demonstrate his disregard for this Court, his unrepentant attitude,

and his intent to continue his defiant and contemptuous conduct that is demeaning

to this Court, the Court’s processes, and the profession of attorneys as a whole.

Such misconduct cannot and will not be tolerated as it sullies the dignity of judicial

proceedings and debases the constitutional republic we serve. We conclude that

Norkin is not amenable to rehabilitation, and as argued by the Bar, is deserving of

permanent disbarment. See Fla. Bar v. Behm, 41 So. 3d 136, 139-40 (Fla. 2010)

(stating that persistent course of unrepentant misconduct warrants permanent

disbarment); Fla. Bar v. Carlson, 183 So. 2d 541 (Fla. 1966) (stating that




                                        - 11 -
permanent disbarment is warranted where conduct of respondent indicates he is

beyond redemption).

      Accordingly, Respondent Jeffrey Alan Norkin is hereby permanently

disbarred. Because Respondent is currently suspended, the permanent disbarment

is effective immediately. Respondent shall fully comply with Rule Regulating the

Florida Bar 3-5.1(h). Judgment is entered for The Florida Bar, 651 East Jefferson

Street, Tallahassee, Florida 32399-2300, for recovery of costs from Jeffrey Alan

Norkin in the amount of $3,034.19, for which sum let execution issue.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THIS DISBARMENT.

Original Proceeding – The Florida Bar

John F. Harkness, Jr., Executive Director, The Florida Bar, Tallahassee, Florida;
Adria E. Quintela, Staff Counsel, and Randi Klayman Lazarus, Bar Counsel, The
Florida Bar, Sunrise, Florida,

      for Complainant/Petitioner

Jeffrey Alan Norkin, pro se, Pompano Beach, Florida,

      for Respondent




                                        - 12 -